Citation Nr: 0804893	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04 39-460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to service connection for status post cyst 
removal with residual scars.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating decision 
rendered by the San Diego, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in Vietnam.  The veteran's service medical 
records show that in May 1969, he was treated for a rash with 
a secondary infection.  It was noted at separation that the 
veteran had a large melanotic hair in the area over his right 
shoulder.  

Post service medical records show that in November 1984 the 
veteran was diagnosed with left scrotal abscess and an I & D 
of the left scrotal abscess was done.  In a VA outpatient 
examination dated in May 2003, it was noted that the 
veteran's skin did not have any unusual rashes or lesions.  
In August 2003, the veteran underwent surgery for the removal 
of a cyst of the mid upper back.  It was noted that the 
veteran also had a smaller cyst of the back, especially at 
the right shoulder.  

In an Agent Orange examination conducted in April 2004, it 
was noted that the veteran had cyst-like structures on the 
back, under the arms and scrotum.  It was further noted that 
he reported having them since 1968 while in Vietnam.  
Although there were no rashes, petechia or erythema, the 
examination revealed that the left upper back had a large, 
soft, raised lesion.  The veteran was diagnosed with 
inclusion cysts.   

The veteran is seeking service connection for a skin 
condition and status post cyst removal with residual scars as 
secondary to skin condition.  Although an Agent Orange 
examination has been conducted, a VA examination for 
compensation and pension purposes has not been conducted.  
Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  An examination or 
opinion is necessary when the record does not contain 
sufficient competent medical evidence to decide the claim, 
but the record (1) contains competent lay or medical evidence 
of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

With respect to the notification requirements of the VCAA, 
the Board observes that the veteran has not been provided all 
notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  On remand, the RO should provide him with a VCAA 
compliant notice letter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess, supra.  

2.  The veteran should be afforded 
appropriate VA examinations to ascertain 
(a) whether he has a skin disability; (b) 
whether any currently shown skin disorder 
is attributable to service.  The examiner 
should state for the record whether any 
currently shown skin disability is likely, 
as likely as not, or not likely related to 
service, to include the inservice skin 
manifestation.  If there is no 
relationship to the in-service 
manifestations, that fact must be noted in 
the report.  The claims folder should be 
made available to the examiner for review.  
A complete rationale for all opinions 
should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



